DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 skips step B which can cause confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Pub. No. 2014/0274324 A1 hereinafter referred to as Grant) in view of Robb et al. (US Pub. No. 2008/0132314 A1 hereinafter referred to as Robb).

As per claim 2, Grant teaches a gaming system (abstract), comprising: at least one processor (Fig. 1 and paragraphs [0043]-[0044] see computer system); at least one input device (Fig. 1 and paragraphs [0005] and [0043]-[0044] see website and computer system); and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices (Fig. 1 and paragraphs [0005] and [0043]-[0044] see computer system) to: a) establish a user account with a credit balance (paragraph [0014] see monetary account); b) receive user interaction data associated with a fantasy gaming contest, the user interaction data included one or more selections for a fantasy team, wherein each of the one or more selections for a fantasy team includes a selection of a player performing as a member of a sports team in a sporting event (paragraphs [0010], [0014], and [0032]); c) responsive to the receipt of user interaction data, compare the interaction data with sportsbook wagering options, the sportsbook wagering options including proposition wagers, wherein the proposition wagers have outcomes depending on player and sports team performance in sporting events (paragraphs [0023] and [0039]-[0041] see sport side wagers); d) identify one or more proposition wagers involving a selected player or the sports team the player is a member of for display on the display device (paragraphs [0023] and [0039]-[0041] see sport side wagers); e) display on the display device the identified one or more proposition wagers (paragraphs [0023] and [0039]-[0041] see sport side wagers).  Grant does not specifically teach deducting an amount of credit from a user account responsive to the receipt of a selection of one of the one or more proposition wagers; and awarding an amount of credit to the user account responsive to a winning outcome from the one or more proposition wagers.  However, Grant does teach the use of a monetary account for wagering (paragraph [0034]) and Robb teaches a sports wagering system (abstract, Fig. 34, and paragraphs [0134] and [0143]) .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10861289. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is directed to a broader scope of the parent application claims including the feature of fantasy sports wagering and sports wagering on a single electronic betting slip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parrott et al. (US Pub. No. 2004/0214643 A1) teaches a wagering game system comprising a bet slip for sports wagering.
Pullman (US Pub. No. 2006/0223605 A1) teaches a wagering game system comprising a bet slip for sports wagering.
Arezina et al. (US Pub. No. 2009/0197684 A1) teaches a fantasy sports game integrated into a wagering game.

Knapp et al. (US Pub. No. 2016/0019757 A1) teaches a fantasy sports wagering system comprising wagering on events in a fantasy sports game.
Koustas et al. (US Pub. No. 2008/0254876 A1) teaches a wagering game system for fantasy sports game comprising handicapping of wagers.
Mikkelsen et al. (US Pub. No. 2013/0040738 A1) teaches a wagering game system comprising sportsbook wagering with handicapping.
	Thompson et al. (US Pub. No. 2017/0072321 A1) teaches a fantasy gaming system comprising presenting clips of live sporting events to a user which are related to their fantasy team and presenting in the user interface wagering options regarding future events within the sporting event. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/8/2021